Citation Nr: 0931774	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fibroid and 
cyst on and in the uterus.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee disability.  

3.  Entitlement to an initial compensable rating for service-
connected scar of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO), that denied entitlement to service connection for 
chronic fibroid and cyst on and in the uterus, granted 
entitlement to service connection for scar of the left knee 
evaluated as 0 percent disabling and continued a 10 percent 
evaluation for service-connected postoperative anterior 
cruciate ligament reconstruction of the left knee.  

A personal hearing before a member of the Board as requested 
by the Veteran was scheduled in February 2009.  As she failed 
to report and a request for postponement had not been 
received and granted, the case will be decided as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.

In an April 2004 statement from the Veteran she asserts that 
her emotional well-being has been affected by a hysterectomy 
due to a gynecological condition of fibroids and cysts for 
which she is now seeking service connection.  Her informal 
claim of service connection for a psychological condition due 
to a hysterectomy is referred to the agency of original 
jurisdiction for appropriate development.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
chronic fibroid and cyst on and in the uterus, entitlement to 
an increased initial rating for the service-connected scar of 
the left knee, and entitlement to an increased rating for the 
service-connected left knee disability.

The Veteran asserts that she was diagnosed with cysts and 
fibroids in 1992 while in service.  These caused bleeding 
which eventually led to a hysterectomy post service.  (She 
has previously been denied entitlement to service connection 
for several gynecological conditions.)  Although the evidence 
shows that the Veteran failed to report for an examination 
scheduled in March 2003, the Veteran wrote in November 2004 
that she had never received notice of the examination and 
requested another examination be scheduled.  Service 
treatment records show that in August 1992 the Veteran was 
hospitalized and treated for a left tubo-ovarian abscess.  A 
September 1992 ultrasound as reviewed by a physician in a 
gynecological clinic revealed a fibroid uterus.  Post-service 
in March 2001, the Veteran was seen in a VA gynecology clinic 
for a provisional diagnosis of fibroids and severe bleeds.  A 
hysterectomy was performed in July 2002.  Operative findings 
included a posterior fibroid and a small paratubal cyst on 
the left.  Thus, the Board finds that a VA examination and 
medical opinion are necessary to make a decision on this 
claim.  38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran, through her representative, contends that as the 
last VA examination was more than four years earlier, a 
remand is necessary for a current examination.  The Veteran 
was afforded a VA examination of the left knee through QTC 
Medical Services in May 2005.  After review of the 
examination report, in an August 2005 statement of the case, 
the RO continued the 10 percent rating for a left knee 
disability now characterized as degenerative joint disease of 
the left knee, status post left anterior cruciate ligament 
reconstruction previously shown as post operative anterior 
cruciate ligament reconstruction of the left knee.  Since the 
previous examination is now more than four years old which is 
considered remote and it is not clear that the claims file 
was available to and reviewed by the examiner, the Board 
finds that a new examination should be conducted.  The Board 
is unable to make an accurate assessment of the Veteran's 
current chronic condition on the basis of the evidence of 
record, and the Veteran should therefore be afforded an 
additional examination.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993). 

In addition, although the Veteran has received notice 
regarding the type of evidence to be submitted to demonstrate 
a worsening of her left knee disability, the letter did not 
include the appropriate diagnostic codes or an explanation as 
to how the codes are used to evaluate the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, 
upon remand, the RO should provide such notice to the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
her that she must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of her left knee 
disabilities and the effect that worsening 
has on her employment and daily life; (2) 
informs her of all potentially applicable 
diagnostic criteria with regard to her 
claim for an increased rating for her left 
knee disability and scar of the left knee; 
and (3) provides her with examples of the 
types of medical and lay evidence to 
submit in support of her increased rating 
claim. 

2.  Schedule the Veteran for a VA 
gynecological examination to determine the 
nature and etiology of the claimed chronic 
uterine fibroids and cyst on and in the 
uterus and the subsequent hysterectomy.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report. 

Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran's claimed uterine fibroids, 
uterine cysts or paratubal cyst, are at 
least as likely as not (50 percent or 
greater possibility) related to the 
Veteran's (a) military service; or (b) to 
symptoms and manifestations shown in 
service; and (c) resulted in a post-
service hysterectomy.  The examiner must 
provide a complete rationale for any 
stated opinion.

3.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current degree of disability of the 
Veteran's left knee and scar of the left 
knee.  The claims folder must be made 
available and reviewed by the examiner and 
so noted in the examination report.  Any 
indicated tests should be performed.  All 
current residuals, to include a scar, 
instability and limitation of motion and 
all resulting functional impairment should 
be identified.  The examiner should 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the left knee.  The 
examiner is also asked to provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.   

4.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted in full, the Veteran should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

